Citation Nr: 9934061	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of one or more extremities.

2.  Entitlement to an automobile and/or adaptive equipment 
due to loss of use of a hand or foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1992 and March 1993 rating 
decisions of the San Francisco, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a May 1999 rating decision, entitlement to special monthly 
compensation because of the need for aid and attendance or 
being housebound was denied; however, it does not appear that 
the veteran was not given notice of that decision.  This 
matter is referred to the RO for appropriate action.   


REMAND

There is evidence that the veteran is partially paralyzed and 
unable to walk independently.  Her paralysis has been 
attributed by medical evidence to a conversion disorder 
rather than an organic condition.  However, the Board notes 
that some post-service private medical records refer, 
apparently incorrectly, to a history of a stroke.  Although 
it was initially thought that the veteran's paralysis was 
stroke related, subsequent medical evaluation found 
otherwise.  In any event, service connection has been granted 
for the conversion disorder (and posttraumatic stress 
disorder) and a 100 percent rating has been assigned.  The 
veteran's psychiatric problems reportedly stem from a sexual 
assault/rape by an acquaintance while the veteran was on 
active duty.  At a December 1992 hearing at the RO, she 
testified that the assailant was charged with rape but 
allowed to plead to a charge of 

adultery and some other (unspecified) charge.  Transcript, p. 
18.  However, adultery is considered as being voluntary 
whereas rape involves force.  See Webster's II New Riverside 
University Dictionary, 1994, pp. 80, 974.  Both are offenses 
under the Uniform Code of Military Justice.  

Further review of the record in this case reflects that 
evidence is missing.  In any well-grounded case, such as this 
one, credibility must be assessed.  Additionally, in this 
case, since the veteran has no organic disorder that would 
account for her claimed inability to use her extremities, her 
credibility is of particular importance.  Thus, the missing 
evidence potentially does have something to do with the 
issues on appeal and should be available to the Board for 
consideration.  

Accordingly, the case is remanded for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO's attention is directed to the 
veteran's request for another hearing as 
stated in a letter of July 24, 1994.  
Appropriate action should be taken. 

3.  The RO should associate with the 
claims files any reports, records, 
depositions, statements, videotapes or 
other evidence of any nature whatsoever 
that it has in its possession relevant to 
any investigation regarding the veteran's 
disability status.  

4.  The RO should obtain from the VA's 
Office of the Inspector General, 
Washington, D.C., copies of any reports, 
records, depositions, statements, 
videotapes or other evidence developed in 
the course of it's investigation of the 
veteran.  Every item obtained should be 
associated with the claims files.  

5.  After the above has been completed 
the RO must review the material obtained 
and ascertain whether it includes records 
of investigation/legal action against the 
veteran's assailant, whose name is given 
on page 18 of the 1992 RO hearing 
transcript.  The RO should look for any 
charge sheets or other documents showing 
the nature of the charges against him, 
victim statements, witness statements, 
statement's by the accused, investigation 
reports, plea agreements, findings of any 
military or civilian court, and the like.  
If it does not appear that any available 
records are complete, the RO must seek to 
obtain the complete records from the 
Department of the Army (Criminal 
Investigation Division or other 
appropriate agency), providing the names 
of the veteran and the accused, the 
approximate dates of the two claimed 
offenses, the veteran's duty station at 
the time, and any other identifying 
information.  This matter should be 
pursued until it is successfully 
completed.  

6.  The RO should accomplish any other 
indicated development and then review the 
case.  If the benefit sought remains 
denied, a supplemental statement of the 
case should be issued, with opportunity 
to respond.  The case should then be 
returned to the Board, along with all 
evidence obtained pursuant to this 
remand.   


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


